FILED
                              NOT FOR PUBLICATION                           DEC 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XINHUA LI,                                       No. 11-70799

               Petitioner,                       Agency No. A088-130-220

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Xinhua Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

we remand.

      The BIA determined Li’s testimony was not sufficiently persuasive and

specific to establish she underwent a forced abortion in China, and that she

provided no corroboration of this claim. The BIA also determined Li failed to

corroborate the arrests based on her Christian religion. In reaching these

conclusions, the BIA did not have the benefit of our decision in Ren v. Holder, 648

F.3d 1079 (9th Cir. 2011), regarding notice and an opportunity to provide

corroborative evidence. Thus, we grant the petition for review and remand this

case to the BIA for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    11-70799